Citation Nr: 0505627	
Decision Date: 03/01/05    Archive Date: 03/15/05

DOCKET NO.  03-20 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for low back 
disability.  

2.  Entitlement to service connection for left leg 
disability.  

3.  Entitlement to service connection for sinusitis and nasal 
disability.  

4.  Entitlement to service connection for loose teeth.  

5.  Entitlement to an initial evaluation in excess of 10 
percent for irritable bowel syndrome.  


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Cooper, Counsel


INTRODUCTION

The veteran served on active duty from December 1991 to June 
2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.  

The issue of entitlement to a higher initial evaluation for 
irritable bowel syndrome is decided herein while the other 
issues on appeal are addressed in the remand that follows the 
order section of this decision.  


FINDINGS OF FACT

The veteran's irritable bowel syndrome has not been 
characterized by more than frequent episodes of bowel 
distress with abdominal discomfort; the level of disability 
has not more nearly approximated severe than moderate.  


CONCLUSION OF LAW

The requirements for a rating in excess of 10 percent for 
irritable bowel syndrome have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 
7319 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board notes that VA's General Counsel has held that the 
notification requirements of the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)], are not applicable to appeals such 
as the current one involving a notice of disagreement with 
the initial evaluation of a disability.  See VAOPGCPREC 8-
2003 (Dec. 22, 2003).  This precedent opinion by the VA 
General Counsel is legally binding upon the Board.  See 
38 U.S.C.A. § 7104(c) (West 2002).  

In any event, the Board notes that the record reflects that 
through various letters, the statement of the case and 
supplement thereto, VA has notified the appellant of the 
requirements for a higher evaluation, the evidence needed to 
substantiate her claim for a higher evaluation, the 
information she should provide to enable the RO to obtain 
evidence on her behalf, the assistance that VA would provide 
to obtain evidence on her behalf, and the evidence that the 
veteran should submit if did not desire the RO to obtain the 
evidence on her behalf.  See, e.g., the RO's letter addressed 
to the appellant dated in August 2001.  

Moreover, the veteran has been accorded an appropriate VA 
examination for her irritable bowel syndrome, and the record 
reflects that her service medical records have been obtained, 
as have all pertinent post-service medical records.  Neither 
the veteran nor her representative has identified any 
outstanding evidence that could be obtained to substantiate 
the claim.  The Board is also unaware of any such evidence.  
In sum, the Board is satisfied that VA has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.  

Accordingly, the Board will address the merits of the 
veteran's claim.  


Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2004) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to this disability.  

On VA general medical examination in August 2001, it was 
noted that the veteran had a history of irritable bowel 
syndrome associated with crampy abdominal pain alternating 
with diarrhea or constipation.  No urinary symptoms were 
reported.  

Private medical records dated from August 2002 to October 
2002 reflect that in August 2002, the veteran was seen for 
evaluation of irregular bowel habits.  She said that she was 
well until she had a uterine device placed in 1996 which 
perforated her uterus.  She then developed intermittent 
diarrhea and constipation as well as sharp lower abdominal 
discomfort.  No nocturnal symptoms were noted.  No rectal 
bleeding was reported.  She had an occasional black stool and 
occasional diarrhea alternating with constipation.  No 
history of heartburn, dysphagia, nausea, vomiting or 
indigestion was noted.  The diagnostic impression was that 
the veteran likely had underlying irritable syndrome 
exacerbated by the perforation of her uterus which led to 
gastrointestinal adhesions which were compounded by marked 
dietary indiscretion and fiber deficiency.  The veteran 
underwent a colonoscopy in September 2002.  The diagnostic 
impression was normal colonoscopy to cecum with surveillance 
biopsies.  An October 2002 medical note reflects that the 
veteran had lower abdominal cramps followed by somewhat loose 
bowel movements.  There was no specific precipitant.  Her 
cultures showed blastocystis but the biopsies were somewhat 
non descript.  On physical examination, the veteran's abdomen 
was non-distended.  Bowel sounds were within normal limits.  
Tenderness was noted in the lower midline and supra-pubic 
regions.  No guarding, rebound or mass was shown.  The 
diagnostic impression was that there was some inflammation 
related to the perforated uterus though a superimposed 
irritable bowel component could not be excluded.  

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The veteran's service-connected irritable bowel syndrome is 
rated under the criteria for irritable colon syndrome under 
38 C.F.R. § 4.114, Diagnostic Code 7319.  Irritable colon 
syndrome warrants a 10 percent rating if it is of moderate 
severity characterized by frequent episodes of bowel 
disturbance with abdominal distress. The highest rating of 30 
percent will be assigned for a severe degree of disability 
characterized by diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal distress.  
38 C.F.R. § 4.114, Diagnostic Code 7319.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

The rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
(Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.) is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  

Based upon a review of the evidence of record as summarized 
above, the Board has concluded that the veteran's irritable 
bowel syndrome has been no more than moderately severe since 
active service.  The medical evidence shows that the 
disability is manifested by intermittent diarrhea and 
constipation.  The current 10 percent rating is assigned for 
frequent episodes of bowel disturbance with abdominal 
distress.  The disability clearly does not more nearly 
approximate the severe disability with more or less constant 
abdominal distress required for a higher rating.  

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has found no section that provides a basis upon which to 
assign a higher disability evaluation for the disability at 
issue.  

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  However, there is no indication in the record 
that the average industrial impairment from the disability 
would be in excess of that contemplated by the assigned 
evaluation.  The veteran has not required hospitalization for 
this disability during the period of this claim and the 
manifestations of this disability are not in excess of those 
contemplated by the schedular criteria.  Therefore, referral 
of this case for extra-schedular consideration is not in 
order.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); 
Bagwell v. Brown, 9 Vet. App. 337 (1996).  





ORDER

Entitlement to a rating in excess of 10 percent for irritable 
bowel syndrome is denied.  


REMAND

The veteran's service medical record reflect that she was 
treated on multiple occasions for low back complaints.  
Diagnoses of chronic low back pain are noted on several 
service treatment reports.  Service medical records also note 
that the veteran had a history of left leg thrombophlebitis 
in January 1981, prior to her service enlistment.  Vascular 
surgery clinic records reflect that the veteran was seen with 
left calf and thigh complaints during service.  An April 1999 
record notes that the veteran was diagnosed with shin 
splints.  On VA examination in August 2001, the diagnoses 
included myofascial syndrome with no joint abnormality on 
clinical examination.  X-ray examination was deferred because 
the veteran stated that she could be pregnant.  In this 
regard, an additional VA examination is required in order to 
obtain an opinion on the relationship between the veteran's 
low back pain during service and any current low back 
problems.  Moreover, the etiology of any current left leg 
problems should be addressed in a competent medical opinion.  
Since the veteran was unable to undergo radiographic 
examination at the time of the August 2001 VA examination due 
to her possible pregnancy, she should be allowed an 
additional opportunity to have X-ray studies performed in 
order to determine the current nature of any low back or left 
leg pathology.  

Regarding the veteran's claim of entitlement to service 
connection for sinusitis and nasal disability, it is noted 
that on enlistment examination in June 1991, the veteran gave 
a medical history which specifically excluded sinusitis or 
hay fever and the clinical evaluation of her nose and sinuses 
was normal.  Treatment records from active service reflect 
that she was seen on several occasions for seasonal allergic 
rhinitis.  On VA general medical examination in August 2001, 
it was noted that the veteran had a history of allergic 
rhinitis for which she took medication during the spring and 
pollen seasons.  The veteran indicated that she had been 
treated for sinusitis and took medication for such; however, 
no medical records on file document such treatment.  

With regard to the veteran's claim for service connection for 
loose teeth, it is noted that she underwent surgery in 
September 1996 to correct an open bite deformity diagnosed as 
apertognathia.  On VA examination in August 2001, her history 
of oral surgery to correct malocclusion of her teeth was 
noted; however, no clinical findings regarding any current 
dental condition were noted.  An October 2001 VA medical 
record notes that the veteran was seen for an outpatient 
dental examination.  In her substantive appeal, the veteran 
indicated that her teeth were loose as a result of the oral 
surgery to correct malocclusion of her teeth that she had 
during active service.  She also maintained that her sinus 
problems were exacerbated by the 1996 oral surgery.  The 
Board notes that the veteran has not undergone VA medical 
examinations specifically for the purpose of determining the 
etiology of her dental disability.  Thus, the Board concludes 
that additional development of the record is required prior 
to appellate disposition.  

In light of these circumstances, this case is REMANDED to the 
RO via the Appeals Management Center, in Washington, D.C., 
for the following actions:  

1.  The veteran should be requested to 
provide any pertinent evidence in her 
possession and to either provide a copy 
of any medical records, not already of 
record, pertaining to post-service 
treatment of any of the disabilities at 
issue or to provide the identifying 
information and any authorization 
necessary to enable the RO to obtain such 
evidence on her behalf.

2.  The RO should undertake appropriate 
development to obtain any pertinent 
evidence identified but not provided by 
the veteran.  If the RO is unable to 
obtain any pertinent evidence identified 
by the veteran, it should so inform the 
veteran and her representative and 
request them to submit the outstanding 
evidence.  

3.  The RO should then undertake any 
other indicated development, to include 
ordering the examinations below.  

4.  The RO should arrange for the veteran 
to undergo a VA examination by a 
physician with appropriate expertise to 
determine the etiology of any current 
sinusitis and nasal disability, to 
include allergic rhinitis.  The veteran 
should be properly notified of the 
examination.  The claims files, to 
include a copy of this Remand, must be 
made available to and be reviewed by the 
examiner.

All indicated studies and tests should be 
accomplished.  All clinical findings 
should be reported in detail.  

Following examination of the veteran, 
review of her pertinent medical history, 
and with consideration of sound medical 
principles, the examiner should express 
an opinion with respect to any chronic 
sinusitis or nasal disorder found to be 
present as to whether it is at least as 
likely as not that the disorder is 
etiologically related to service, 
including the oral surgery performed in 
1996.  The examiner should also 
specifically address the veteran's 
service medical findings which show an 
extensive history of treatment for 
allergic rhinitis.  The examiner should 
set forth the complete rationale for all 
opinions expressed.  

5.  The RO should also make arrangements 
for the veteran to be afforded a VA 
examination by a physician with 
appropriate expertise to determine the 
etiology of any current back and left leg 
disorders.  The veteran should be 
properly notified of the examination.  
The claims files, to include a copy of 
this Remand, must be made available to 
and be reviewed by the examiner.  

All indicated studies and tests should be 
accomplished, including radiographic 
studies, and all clinical findings should 
be reported in detail.  

In addition, based upon the examination 
results, review of the veteran's 
pertinent medical history, and with 
consideration of sound medical 
principles, the examiner should provide 
an opinion with respect to any low back 
disorder or left leg pathology that is 
found, as to whether it is at least as 
likely as not that the disorder is 
etiologically related to the veteran's 
military service.    

The examiner should set forth the 
complete rationale for all opinions 
expressed.  

6.  The RO should arrange for the veteran 
to undergo a VA dental examination to 
determine the nature, extent and etiology 
of any dental disability, including loose 
teeth.  The veteran should be properly 
notified of the examination.  The claims 
files, to include a copy of this Remand, 
must be made available to and be reviewed 
by the examiner.  Any indicated studies 
should be performed, and all findings 
should be reported in detail.  With 
respect to any dental disorder 
identified, the examiner should provide 
an opinion as to whether it is at least 
as likely as not that the disorder is 
etiologically related to the oral surgery 
performed in September 1996.  The 
rationale for all opinions expressed 
should be provided.  

7.  Then, the RO should readjudicate the 
issues remaining on appeal based on a de 
novo review of all pertinent evidence.  
If the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and provided an appropriate 
opportunity to respond before the claims 
files  are returned to the Board for 
further appellate consideration.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
until otherwise notified, but he may furnish additional 
evidence and argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


